Citation Nr: 1445632	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-02 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a left ankle injury, to include arthritis of the left ankle. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision.  The Veteran testified at a Travel Board hearing before the undersigned in June 2010.  In April 2011, the Board, in part, remanded the matter on appeal as well as service connection for residual burns of the forearm. In June 2012, the RO granted service connection for residual burns of the forearm; thus, this matter is  no longer on appeal.   


FINDING OF FACT

Arthritis of the left ankle was not manifest during service or within one year of separation; disability of the left ankle including arthritis is not attributable to service.  


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2007 letter prior to the initial adjudication of the claim and followed by later January 2010 and May 2011 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Board also finds that a VA examination is not necessary to determine whether the left ankle disability is related to his period of honorable service, as the standards of the decision of the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  As discussed in detail below, the Veteran did not have a left ankle disability when he separated from service or for many years thereafter.  He was provided an opportunity to submit additional information when the Board remanded this case in April 2011 regarding post-service treated for his left ankle, but he did not do so.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.  See also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.") 

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the DRO/Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that he twisted his left ankle during service and now has impairment related to that injury.  He indicated that he has been told that he has degenerative arthritis.

The service treatment records reflect that the Veteran was taken to the Lake County Memorial Hospital Emergency room by ambulance in October 1965, after turning his left ankle while playing football.  Swelling was noted in the ankle.  However, x-rays were negative.  He was given pain medication and an ace bandage and sent home.  His service treatment records contain no further mention of his left ankle.  On separation examination in May 1968, the Veteran reported that he did not have and had never had any history of broken bones, lameness; bone, joint, or other deformity; arthritis or rheumatism; or foot trouble.  Likewise, the physical examination of the lower extremities and feet was normal.  

Thereafter, the record is entirely negative as to the Veteran's physical condition after service until 1991, when he underwent surgery for a herniated nucleus pulposus in his lumbar spine.  There is no indication in these records of any left ankle complaints.  VA records dated from 2001 reflect that the Veteran has been diagnosed as having arthritis involving multiple joints with no particular complaints or treatment pertaining to the left ankle is reflected in these records. 

During his June 2010 Travel Board hearing, the Veteran testified that he had had a second injury to his left ankle in 1971 or 1972 after service, when he felt a sudden sharp pain upon getting out of his car.  He related that he had sought treatment at that time, but there are no records from that physician which reflect this treatment and the Veteran has failed to provide any further information about his medical care, although the case was remanded for this action.  

Although the Veteran now contends that he has current left ankle disability which is related to his inservice injury, the Board gives more probative weight to his denials of any left ankle problems on separation examination, while in service, versus his more recent assertions to the contrary.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  See, too, Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  See, as well, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Further, the Board may consider whether the silence of the Veteran in reporting complaints regarding the left ankle when he reported other medical complaints constitutes negative evidence.   As discussed, despite being treated for a variety of orthopedic issues in the 1990s and onward, there is no evidence of complaints, treatment or a diagnosis of a left ankle disability.  Further, there is not just a lack of evidence; rather, there is evidence showing normal findings to include upon separation examination.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. App. 338 (Fed. Cir. 2007).  

The absence of symptoms on separation interrupts continuity of symptomatology for the claimed arthritis condition and also is inconsistent with any report of ongoing medical problems with his left ankle from his claimed time of inception during service.  38 C.F.R. § 3.303(b).    In this case, the clinical records do not show the claimed ongoing nature of residuals of the left ankle twist injury.  In sum, the lay evidence in this case is not credible as to etiology of current left ankle disability is in direct conflict with the clinical findings which constitute  medical assessments made for the left lower extremity and foot which were undertaken and yielded only normal results.  

Accordingly, service connection for a left ankle disability including arthritis is not warranted.  


ORDER

Service connection for residuals of a left ankle injury, to include arthritis of the left ankle, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


